
	

114 HR 562 IH: Improving Education for Foster Youth Act
U.S. House of Representatives
2015-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 562
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2015
			Mr. Grayson introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To improve transfer of earned school credits for foster youth.
	
	
		1.Short title
 This Act may be cited as the Improving Education for Foster Youth Act.2.Improved credit transfer for children in foster careSubpart 2 of part E of title IX (20 U.S.C. 7901 et seq.) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is amended by adding at the end the following:9537.Credit transfer of children in foster careEach State that receives assistance under this Act shall implement policies ensuring that a child in foster care who is changing schools can transfer school credits and receive partial credits for coursework satisfactorily completed while attending a prior school or educational program..
